[Cite as State v. Garst, 2021-Ohio-1516.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :    Appellate Case No. 2020-CA-51
                                                 :
 v.                                              :    Trial Court Case No. 2009-CR-54
                                                 :
 MATTHEW W. GARST                                :    (Criminal Appeal from
                                                 :    Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                            OPINION

                              Rendered on the 30th day of April, 2021.

                                            ...........

IAN RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

CHARLES W. SLICER, III, Atty. Reg. No. 0059927, 426 Patterson Road, Dayton, Ohio
45419
      Attorney for Defendant-Appellant

                                            .............




TUCKER, P.J.
                                                                                        -2-


       {¶ 1} Matthew W. Garst appeals from the trial court’s denial of his post-sentence

motion to withdraw his guilty plea. He claims that new obligations imposed on him by

Sierah’s Law, which was enacted approximately nine years after his conviction, created

a manifest injustice. For the following reasons, we conclude that the trial court did not

abuse its discretion in denying the motion. Accordingly, the trial court’s judgment will be

affirmed.

                            I. Facts and Procedural History

       {¶ 2} In January 2009, Garst was indicted on one count of aggravated murder, one

count of murder, two counts of felonious assault, and two counts of aggravated robbery.

Approximately 15 months later, in February 2010, he pled guilty to murder, in violation of

R.C. 2903.02(A), and the additional five counts were dismissed. The trial court accepted

the guilty plea and imposed an indefinite prison term of 15 years to life.

       {¶ 3} Garst did not timely appeal his conviction.      However, in June 2012, he

sought leave to file a delayed appeal. (Clark App. No. 12-CA-43.) We denied the

motion and dismissed the appeal. See July 9, 2012 Decision and Final Judgment Entry.

In December 2012, Garst filed a motion to correct his sentence, and he filed a petition for

post-conviction relief in December 2013; neither is relevant to this appeal.

       {¶ 4} Approximately nine years after Garst entered his plea, the 132nd General

Assembly enacted S.B. 231, known as Sierah's Law, effective March 20, 2019. Sierah’s

Law established a statewide Violent Offender Database along with a legal presumption

that offenders convicted of certain violent crimes must enroll therein for a period of ten

years following their release from prison. See R.C. 2903.41 through R.C. 2903.43; State

v. Irvin, 2020-Ohio-4847, 160 N.E.3d 388, ¶ 30 (2d Dist.), appeal allowed, 161 Ohio St.3d
                                                                                           -3-


1416, 2021-Ohio-120, 161 N.E.3d 711. Of relevance here, R.C. 2903.41(A) defines a

“violent offender” to include, among others, any person convicted of murder in violation

of R.C. 2903.02.

       {¶ 5} On October 9, 2019, Garst, pro se, filed a motion to withdraw his guilty plea

based on the new Violent Offender Database requirements under Sierah’s Law. Garst

stated that he was not notified about the Violent Offender Database requirements at his

plea hearing and they were not part of his plea agreement. He thus claimed that his plea

agreement was void and his plea was not made knowingly, intelligently, and voluntarily.

Garst alleged that he would have opted for a jury trial had he been aware that he would

be subject to the requirements of Sierah’s Law. Garst claimed that a manifest injustice

was present, because he was deprived of his rights to “Due Process, Equal Law,

Fundamental Fairness and Effective Assistance of Counsel.” He further noted that the

duty to enroll for ten years could be used to impeach his credibility and carries a societal

stigma that could lead to the denial of housing, employment, and other opportunities.

       {¶ 6} The trial court did not promptly rule on Garst’s motion to withdraw his plea,

and Garst renewed his motion on February 3, 2020.

       {¶ 7} At the request of the trial court, the State filed a response to Garst’s motions.

Citing State v. Hubbard, 2020-Ohio-856, 146 N.E.3d 593, ¶ 32 (12th Dist.), the State

asserted that the retroactive application of Sierah’s Law did not violate Garst’s

constitutional rights and, thus, did not create a manifest injustice.           In his reply

memorandum, Garst, by then represented by counsel, relied upon State v. Jarvis, 2020-

Ohio-1127, 152 N.E.3d 1225 (5th Dist.), which held that Sierah’s Law was

unconstitutionally retroactive. In a supplemental reply brief, Garst further argued that he
                                                                                        -4-


had not had a sufficient understanding of the consequences of his plea, that he had been

deprived of meaningful representation during plea negotiations, and that the application

of Sierah’s Law breached the parties’ plea agreement.

      {¶ 8} On September 4, 2020, the trial court denied Garst’s motions to withdraw his

plea. The court reasoned, in relevant part:

             Courts have found that the registration requirement of this statute

      [Sierah’s Law], like other offender registration statutes, does not increase

      the punishment imposed on the Defendant for the commission of his crime,

      but is a collateral consequence of his criminal act. It is remedial rather than

      punitive. The Defendant’s argument that his duty to enroll as the violent

      offender “may be used to impeach the Defendant’s credibility and certainly

      carries the societal stigma for a period of (10) years, which will potentially

      lead to Defendant being denied employment, housing and other

      opportunities” does not state a valid reason for finding a manifest injustice

      has occurred. The Court agrees with the State’s response objecting to the

      Defendant’s motion, that the societal stigma which the Defendant may

      encounter will be the result of the offense committed by the Defendant not

      the registration requirement.

(Footnotes omitted.)

      {¶ 9} Garst appeals from the trial court’s judgment, raising one assignment of error.

                       II. Post-Sentence Motion to Withdraw Plea

      {¶ 10} Garst’s sole assignment of error claims that the trial court erred in denying

his motion to withdraw his plea.
                                                                                            -5-


       {¶ 11} Crim.R. 32.1 states: “A motion to withdraw a plea of guilty or no contest may

be made only before sentence is imposed; but to correct manifest injustice the court after

sentence may set aside the judgment of conviction and permit the defendant to withdraw

his or her plea.” “A manifest injustice is a clear or openly unjust act; an extraordinary

and fundamental flaw in the plea proceeding.” State v. Hawke, 2d Dist. Greene No.

2019-CA-24, 2020-Ohio-511, ¶ 13, quoting State v. Yapp, 2015-Ohio-1654, 32 N.E.3d

996 (8th Dist.), ¶ 8.       “The manifest-injustice standard demands a showing of

extraordinary circumstances, and the defendant bears the burden of proving the

existence of a manifest injustice.” State v. Turner, 171 Ohio App.3d 82, 2007-Ohio-1346,

869 N.E.2d 708, ¶ 20 (2d Dist.).

       {¶ 12} A motion made pursuant to Crim.R. 32.1 is addressed to the sound

discretion of the trial court, and a trial court’s decision on a motion to withdraw a plea will

not be reversed absent an abuse of that discretion.             State v. Johnson, 2d Dist.

Montgomery No. 27372, 2017-Ohio-9227, ¶ 7. “Abuse of discretion” has been defined

as an attitude that is unreasonable, arbitrary, or unconscionable.             Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). A decision is unreasonable

if there is no sound reasoning process that would support that decision. AAAA Ents.,

Inc. v. River Place Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161, 553

N.E.2d 597 (1990); Feldmiller v. Feldmiller, 2d Dist. Montgomery No. 24989, 2012-Ohio-

4621, ¶ 7.

       {¶ 13} On appeal, Garst primarily focuses on whether Sierah’s Law violates the

Retroactivity Clause of Article II, Section 28 of the Ohio Constitution. He further argues

that the parties had no “meeting of the mind” when reaching their plea agreement, as
                                                                                         -6-


Garst did not expect to be facing the additional burdens imposed by Sierah’s Law when

he entered his plea. He also notes that he was not advised of the obligations imposed

by Sierah’s Law at the time of his plea.

       {¶ 14} We begin with Garst’s claim that the application of Sierah’s Law constitutes

a breach of his plea agreement. “Plea agreements are contractual in nature and are

subject to contract law principles.” State v. Heard, 2d Dist. Montgomery No. 27454,

2018-Ohio-314, ¶ 15, citing Smith v. Ohio Adult Parole Auth., 2d Dist. Champaign No.

2009-CA-22, 2010-Ohio-1131, ¶ 36 and State v. Dillon, 2d Dist. Darke No. 05-CA-1674,

2006-Ohio-4931, ¶ 21. The remedies for a breach of a plea agreement include the

traditional contractual remedies of rescission and specific performance. Id.; State v.

Johnson, 2d Dist. Greene No. 06-CA-43, 2007-Ohio-1743, ¶ 20, citing Santobello v. New

York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971).

       {¶ 15} Garst repeatedly states that the trial court imposed an “agreed sentence”

and, thus, the application of the Violent Offender Database requirements violates the plea

agreement. The record does not contain a transcript of the plea hearing, and nothing in

the plea agreement suggests that Garst’s sentence was an agreed sentence.1 Rather,

the plea agreement reflects that Garst would plead guilty to murder in exchange for which

the remaining counts would be dismissed. Once Garst entered a guilty plea to murder

in violation of R.C. 2903.02(A), the trial court was required to impose an indefinite prison

term of 15 years to life, pursuant to R.C. 2929.02(B)(1), which Garst received. Indeed,

the portion of the plea agreement entitled “Judgment Entry of Guilt” included a


1 The trial court’s docket describes the plea agreement as “Plea of Guilty–Deft Waived
Rights–Deft Pleas [sic] Guilty–Agreed Sentence.” (Emphasis added.) However, the
clerk’s office’s description of the plea agreement has no legal import.
                                                                                          -7-


handwritten notation by the trial court that the sentencing hearing was scheduled on

“2/26/10 mandatory sentence.”       (Emphasis added.)       The record does not support

Garst’s claim that the retroactive application of Sierah’s Law to him constituted a breach

of the parties’ plea agreement.

       {¶ 16} The primary question before us is whether retroactive application of Sierah’s

Law created a manifest injustice that warranted the post-sentence withdrawal of Garst’s

guilty plea.

       {¶ 17} The Retroactivity Clause of the Ohio Constitution prohibits the General

Assembly from passing retroactive laws and protects vested rights from new legislative

encroachments. Bielat v. Bielat, 87 Ohio St.3d 350, 352, 721 N.E.2d 28 (2000). “The

retroactivity clause nullifies those new laws that ‘reach back and create new burdens,

new duties, new obligations, or new liabilities not existing at the time [the statute becomes

effective].’ ” Id. at 352-353, quoting Miller v. Hixson, 64 Ohio St. 39, 51, 59 N.E. 749

(1901). However, not all retroactive laws are forbidden. Id. at 353; In re Forfeiture of

Property of Astin, 2018-Ohio-1723, 111 N.E.3d 894, ¶ 14 (2d Dist.).

       {¶ 18} The Ohio Supreme Court has adopted a two-part test for determining

whether a statute is unconstitutionally retroactive.     The first step asks whether the

General Assembly expressly intended the statute to apply retroactively. Bielat at 353.

Unless expressly made retroactive, a statute has prospective application. R.C. 1.48;

Irvin, 2020-Ohio-4847, 160 N.E.3d 388, at ¶ 25. See also Van Fossen v. Babcock &

Wilcox Co., 36 Ohio St.3d 100, 105, 522 N.E.2d 489 (1988). If the legislature expressly

intended the statute to apply retroactively, the second step is to determine whether the

statute is substantive, as opposed to merely remedial. Bielat at 353. A statute that both
                                                                                            -8-


applies retroactively and is substantive violates the Retroactivity Clause. Id.

       {¶ 19} By its express language, the violent offender statutes apply to individuals,

such as Garst, who were convicted of “violent offenses” prior to the effective date of the

statute. We recently concluded, as have other Ohio appellate districts, that the General

Assembly expressly intended for the Sierah’s Law to apply retroactively.           State v.

Williams, 2d Dist. Montgomery No. 28648, 2021-Ohio-1340, ¶ 141; see also, e.g., Jarvis,

2020-Ohio-1127, 152 N.E.3d 1225, at ¶ 19-20; State v. Morgan, 2020-Ohio-3955, 156

N.E.3d 989, ¶ 19-21 (9th Dist.).

       {¶ 20} As recognized by the parties, Ohio appellate districts have reached different

conclusions as to whether retroactive application of Sierah’s Law is unconstitutional.

The Ohio Supreme Court has found that a conflict exists between judgments of the Fifth

and Twelfth Districts and has accepted this issue for appeal. See 7/01/2020 Case

Announcements, 2020-Ohio-3473 (finding Hubbard, 2020-Ohio-856, 146 N.E.3d 594

(12th Dist.) to be in conflict with Jarvis, 2020-Ohio-1127, 152 N.E.3d 1225 (5th Dist.)).

       {¶ 21} In Williams, we concluded that Sierah’s Law does not violate Article II,

Section 28 of the Ohio Constitution. Williams at ¶ 142-144. We initially noted that the

First, Sixth, Ninth, and Twelfth Districts have concluded that the requirements of Sierah’s

Law are remedial in nature and, therefore, constitutional. Id. at ¶ 142, citing State v.

Rike, 1st Dist. Hamilton No. C-190401, 2020-Ohio-4690; State v. Lamb, 6th Dist. Lucas

No. L-19-1177, 2021-Ohio-87; Morgan, 2020-Ohio-3955, 156 N.E.3d 989; and Hubbard,

2020-Ohio-856, 146 N.E.3d 593.

       {¶ 22} We observed that, “[i]n reaching this conclusion, other appellate districts

have compared the violent offender database statutes with the provisions of sex offender
                                                                                         -9-


registration statutes, R.C. Chapter 2950, and the arson-offender registration

requirements set forth in R.C. 2909.13, R.C. 2909.14, and R.C. 2909.15.” Williams at

¶ 143.    Upon consideration of those statutes, we similarly concluded that Violent

Offender Database requirements are “akin to the registration requirements under the

arson-offender registration statutes, which have been found to be remedial in nature, and

are not as onerous as those under the Adam Walsh Act, which have been found to be

punitive.” Id., citing Rike, 1st Dist. Hamilton No. C-190401, 2020-Ohio-4690; Lamb, 6th

Dist. Lucas No. L-19-1177, 2021-Ohio-87; Morgan; Hubbard; see also State v. Jackson,

10th Dist. Franklin No. 19AP-393, 2020-Ohio-4115, ¶ 8 (stating that the violent offender

database registration requirements were “much more akin” to Megan’s Law than to the

Adam Walsh Act, but concluding that the constitutional issue was not ripe for review).

We noted that we had previously found, in the context of a challenge to the Violent

Offender Database requirements as violative of the prohibition against cruel and unusual

punishment, that the requirements for violent offenders are less onerous than those for

sex offenders. Williams at ¶ 144, citing Irvin, 2020-Ohio-4847, 160 N.E.3d 388, at ¶ 33.

       {¶ 23} As stated in Hubbard, “[t]he violent-offender enrollment statutes do not

increase the punishment for the specified violent offenses of aggravated murder, murder,

voluntary manslaughter, kidnapping, or abduction as a second-degree felony. Rather,

classification as a violent offender and enrollment into the violent offender database ‘is a

collateral consequence of the offender’s criminal acts rather than a form of punishment

per se.’ ” Hubbard at ¶ 32, quoting State v. Ferguson, 120 Ohio St.3d 7, 2008-Ohio-4824,

896 N.E.2d 110. ¶ 34. We agree with Hubbard’s assessment, and again conclude that

Sierah’s Law is not unconstitutionally retroactive. Because we conclude that Sierah’s
                                                                                         -10-


Law is a remedial statute, the requirements of which are collateral consequences of

Garst’s murder conviction, the retroactive application of Sierah’s Law to Garst did not

create a manifest injustice.

       {¶ 24} Moreover, the fact that Garst was not informed of the obligations imposed

by Sierah’s Law at the time of his plea did not render his plea other than knowing,

intelligent, and voluntary. Putting aside that the trial court could not have informed Garst

of obligations that did not yet exist, a trial court generally is not obligated to inform a

defendant of the collateral consequences of a guilty plea prior to accepting the plea.

See, e.g., State v. Stape, 2d Dist. Montgomery No. 22586, 2009-Ohio-420, ¶ 19 (because

the obligations under Megan’s Law were collateral consequences and not punitive, the

trial court was not obligated to inform the defendant of those obligations prior to accepting

a guilty plea).

       {¶ 25} The trial court did not abuse its discretion in denying Garst’s post-sentence

motion to withdraw his plea. Accordingly, Garst’s assignment of error is overruled.

                                      III. Conclusion

       {¶ 26} The trial court’s judgment will be affirmed.



                                      .............

DONOVAN, J. and WELBAUM, J., concur.



Copies sent to:

Ian Richardson
Charles W. Slicer, III
Hon. Richard J. O’Neill